Citation Nr: 1043975	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss for the period from September 25, 2007 to 
October 12, 2009, 40 percent from October 13, 2009 to July 25, 
2010, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and daughter


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active military duty from December 1947 to 
December 1949.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  By that rating action, the RO granted service 
connection for bilateral hearing loss, effective September 25, 
2007, and assigned an initial disability compensation rating of 
20 percent.  After further development and adjudication, the RO 
awarded higher initial staged ratings of 40 and 50 percent, 
effective October 13, 2009 and July 26, 2010, respectively.   The 
Veteran appeals for assignment of higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran provided testimony at a hearing before a Decision 
Review Officer (DRO) in November 2009.  A transcript of the 
hearing has been associated with the claims file. 

In June 2010, the Board remanded the claim on appeal to the RO 
for additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
review. 


FINDINGS OF FACT

1.  For the period from September 25, 2007 to October 12, 2009, 
the competent medical evidence of record shows that the Veteran's 
service- connected bilateral hearing loss is productive of no 
worse than Level V in the right ear and Level VI in the left ear.

2.  For the period from October 13, 2009 to July 25, 2010, the 
competent medical evidence of record shows that the Veteran's 
service- connected bilateral hearing loss is productive of no 
worse than Level VII in the right ear and Level VIII in the left 
ear.

3.  For the period from September 25, 2007 to October 12, 2009, 
and from October 13, 2009 to July 25, 2010, the competent medical 
evidence of record includes, but is not limited to, audiological 
examinations used to evaluate the Veteran's bilateral hearing 
loss that were not performed in accordance with VA regulations; 
controlled speech discrimination tests (Maryland CNC tests) were 
not performed and the examinations were not administered by a 
state- licensed audiologist.

4.  From July 26, 2010 to the present, the competent medical 
evidence of record shows that the Veteran's service- connected 
bilateral hearing loss is productive of no worse than Level VIII 
in both ears. 


CONCLUSIONS OF LAW

1.  For the period from September 25, 2007 to October 12, 2009, 
the criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.85, 4.86a, 
including Diagnostic Code 6100 (2010).

2.  For the period from October 13, 2009 to July 25, 2010, the 
criteria for the assignment of an initial evaluation in excess of 
40 percent for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.7, 4.85, 4.86a, including 
Diagnostic Code 6100 (2010).

3.  From July 26, 2010 to the present, the criteria for the 
assignment of an initial evaluation in excess of 50 percent for 
the service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.7, 4.85, 4.86a, including Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim. The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  
Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  

Here, the appeal arose from the Veteran's disagreement with the 
RO's assignment of an initial 20 percent rating assigned after 
the grant of service connection for bilateral hearing loss.  (See 
November 2008 rating action).  

The Courts have held that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, such as here, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has also held that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In this case, the initial evaluation claim on appeal was 
substantiated after the enactment of the VCAA, and the Veteran 
has not alleged any prejudice by any notice defect.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (Court), in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice obligations 
in increased rating claims.  As the instant appeal stems from the 
grant of initial compensation benefits for bilateral hearing loss 
as opposed to an increased rating claim, Vazquez-Flores is 
inapplicable.  Id.   

Regarding VA's duty to assist the Veteran with his initial 
evaluation claim on appeal, service treatment records and private 
and VA post-service medical reports are of record.  In addition, 
statements and testimony of the Veteran and his representative 
have been associated with the claims files.  In July 2008, 
December 2009 and July 2010, the Veteran was afforded VA 
audiological examinations in conjunction with his claim of 
entitlement to an initial evaluation claim for bilateral hearing 
loss.  Copies of these examination reports are contained in the 
claims files.  
In addition to dictating objective test results, a VA audiologist 
conducting a VA examination must fully describe the functional 
effects caused by a hearing disability.  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  Here, pursuant to the Board's June 
2010 remand directives, the July 2010 VA examiner noted the 
Veteran's complaints and assessed the severity of his hearing 
loss on his occupational functioning and daily activities; 
thereby considering the functional effects of the disability.

II. Merits Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, such as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999); but see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (regarding staged 
ratings in cases where service connection had previously been 
established, such as in the Veteran's case).
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Veteran's service-connected bilateral high frequency hearing 
loss has been assigned a 20 percent rating under Diagnostic Code 
6100 for the period from September 25, 2007 to October 12, 2009, 
a 40 percent rating from October 13, 2009 to July 25, 2010, and a 
50 percent thereafter. 

In evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the ratings 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment in both ears. 
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher numeral.  38 
C.F.R. § 4.86(b).

The Board has considered the above rating criteria for each 
audiological evaluation administered during the periods in 
question on appeal.

The Board has found that the preponderance of the evidence is 
against initial ratings in excess of 20 percent for the period 
from September 25, 2007 to October 12, 2009, 40 percent from 
October 13, 2009 to July 25, 2010, and 50 percent thereafter. 

At the outset, for the periods from September 25, 2007 to October 
12, 2009 and October 13, 2009 to July 25, 2010, the Veteran 
underwent private audiology examinations.  Pursuant to 38 C.F.R. 
§ 4.85, however, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry treat.  Examinations will be 
conducted without the use of hearing aids.  None of the private 
audiology examinations used to evaluate the Veteran's bilateral 
hearing loss, however, were conducted in accordance with this 
regulation. None of the above-cited tests had controlled speech 
discrimination tests (Maryland CNC) and there was also no 
indication if any of the tests were performed by a state-licensed 
audiologist.

(i) September 25, 2007 to October 12, 2009

A July 2008 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	55	60	60	70	61
Left	55	55	65	70	61

Speech discrimination was 72 percent in the right ear and 64 
percent in the left ear.

Applying Table VI to these results yields a numerical category 
designations of V and VI in the right and left ears, 
respectively.  In short, the results of the July 2008 VA 
audiological evaluation, when evaluated based on Table VI, found 
at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity 
corresponds with the current 20 disability evaluation assigned 
for the period from September 25, 2007 to October 13, 2009.  The 
Board has also considered the provisions of 38 C.F.R. § 4.86, 
and, while applicable, they do not provide a basis for a rating 
in excess of the currently assigned 20 percent rating for the 
period at issue. 

(ii) Period from October 14, 2009 to July 25, 2010
A December 2009 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	65	70	70	68
Left	65	65	70	70	68

Speech discrimination was 60 percent in the right ear and 52 
percent in the left ear.

Applying Table VI to these results yields a numerical category 
designations of VII and VIII in the right and left ears, 
respectively.  In short, the results of the December 2009 VA 
audiological evaluation, when evaluated based on Table VI, found 
at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity 
corresponds with the current 40 disability evaluation assigned 
for the period from October 13, 2009 to July 25, 2010.  The Board 
has also considered the provisions of 38 C.F.R. § 4.86, and, 
while applicable, they do not provide a basis for a rating in 
excess of the currently assigned 40 percent rating for the period 
at issue. 

(iii) July 26, 2010 to the present 

A VA audiological examination was performed on July 26, 2010.  
The result from that report reflect that puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	70	75	80	73
Left	65	70	80	80	68

Speech discrimination was 48 percent in the right ear and 52 
percent in the left ear.
Applying Table VI to these results yields a numerical category 
designations of VIII in both ears.  In short, the results of the 
July 2010 VA audiological evaluation, when evaluated based on 
Table VI, found at 38 C.F.R. § 4.85, reflect that the Veteran's 
hearing acuity corresponds with the current 50 disability 
evaluation assigned for the period from July 26, 2010 to the 
present.  The Board has also considered the provisions of 38 
C.F.R. § 4.86, and, while applicable, they do not provide a basis 
for a rating in excess of the currently assigned 50 percent 
rating for the period at issue. 

There is no basis for a staged rating(s) pursuant to Fenderson 
for the service-connected bilateral hearing loss.  Rather, the 
above-cited hearing loss symptomatology is essentially consistent 
and fully contemplated by the assigned 20, 40 and 50 percent 
initial disability ratings assigned for the periods on appeal.

Other rating considerations

In this case, the Veteran has not alleged, nor does the evidence 
suggest, that he is rendered unemployable in substantial part due 
to the service-connected disability described above.  
Accordingly, this evidence does not raise a claim for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated any periods of hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010), which concern the assignment of 
extra- schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).




ORDER

An initial evaluation in excess of 20 percent for bilateral 
hearing loss for the period from September 27, 2007 to October 
13, 2009 is denied. 

An initial evaluation in excess of 40 percent for bilateral 
hearing loss for the period from October 14, 2009 to July 25, 
2010 is denied. 

An initial evaluation in excess of 50 percent for bilateral 
hearing loss for the period from July 26, 2010 to the present is 
denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


